Citation Nr: 0519947	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Cleveland, Ohio.  The veteran's 
notice of disagreement with the continuance of his 50 percent 
disability rating for PTSD was received in March 2002 and a 
statement of the case was issued the following month.  He 
perfected his appeal in August 2002.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The evidence of record has not demonstrated that the 
veteran's PTSD results in severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  To evaluate the severity of 
a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran is currently evaluated as 50 percent disabled due 
to his PTSD for VA purposes.  A higher (70 percent) 
evaluation contemplates occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control such 
as unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting, and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  The symptoms listed in the 
rating schedule are not intended to constitute an exhaustive 
list, but rather serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Here, the evidence consistently fails to show the veteran's 
PTSD is manifested by the type and degree of symptoms having 
the affect of such things as obsessional rituals that 
interfere with routine activities, speech that is 
intermittently illogical, obscure or irrelevant, impaired 
impulse control such as unprovoked irritability with periods 
of violence, spatial disorientation, or neglect of personal 
appearance and hygiene.  Nor does the evidence show the 
veteran has inability to establish and maintain effective 
relationships.  While the evidence does show that the veteran 
isolates himself with recent evidence referring to "issues" 
with his wife, the evidence reflects that the veteran got 
married during the pendency of this appeal, evidence of some 
ability to establish an effective relationship.

More specifically, an October 2001 letter from a VA 
registered nurse, who facilitated the veteran's small group 
therapy, reflects that the veteran attended group weekly.  
Although he was reluctant to talk about his own experiences, 
veteran was described as an attentive listener.  The letter 
indicates that the veteran stated he felt shut down and cut 
off from other people while his girlfriend reported episodes 
of anger.  The letter does not refer to violence.  The letter 
refers to trouble with short-term memory.  The veteran's VA 
small group therapy notes have been reviewed.  However, the 
notes are general to all participants in attendance.  His VA 
individual therapy notes indicate that he veteran was not 
suicidal, had fairly good grooming and hygiene, and was alert 
and oriented.  The notes also indicate the veteran was 
coherent, had good eye contact and speech, and was prescribed 
an anti-depressant.  The notes refer to a global assessment 
of functioning (GAF) score of 50.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (noting that a GAF designation is 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV).  A GAF score of 
50 is indicative of serious psychiatric symptoms on the 
hypothetical continuum of mental health and illness.

The veteran was afforded a VA examination in October 2001.  
The report indicates that the veteran lived with his 
girlfriend (now wife) and he reported that people easily 
irritated and angered him.  He was employed as a forklift 
operator and denied any history of conflicts with authority 
figures and co-workers.  The report shows the veteran also 
indicated that he had trouble with concentration and memory.  
Upon examination, the veteran was alert, oriented, and 
cooperative without agitation or restlessness.  He was well 
groomed with good hygiene and his speech was appropriate.  
His thoughts were coherent and logical and no delusions or 
paranoia was present.  The report shows that he denied 
suicidal and homicidal ideations.  The report contains a GAF 
score of 60-70 (reflecting moderate psychiatric symptoms on 
the hypothetical continuum).  The report also refers to 
significant memory loss including loss of concentration, 
suggesting possible dementia for which follow-up was 
recommended.  The examiner indicated that the veteran's PTSD 
symptoms had a significant impact on his occupational and 
social functioning and his multiple medical problems did not 
appear to be affecting him much at that time.

A June 2002 VA progress note indicates that the veteran had 
gotten tired of how he was being treated at work and retired.  
The note contains a GAF score of 35 (reflecting some 
impairment in reality testing or communication on the 
hypothetical continuum).  Other progress notes reflect that 
the veteran indicated that he was afraid he was going to 
"lose it" with his supervisor, who had not 
processed/approved a leave request to attend a military 
reunion that the veteran attended, resulting in disciplinary 
actions.  Additional 2002 progress notes indicate that the 
veteran had good grooming (unshaven in February 2002), was 
not suicidal, and continued to require medication for his 
PTSD and depression symptoms.  Speech was fluid and 
spontaneous.  He continued to attend group therapy meetings.

A December 2002 VA clinical summary indicates that the 
veteran had never been psychiatrically hospitalized, never 
attempted suicide or homicide, and displayed good grooming 
and hygiene.  He was cooperative, had good eye contact with 
speech normal in rate and cadence.  His process was logical, 
organized, with content devoid of internal stimulation.  The 
summary indicates he was not delusional and was not a danger 
to self, others or property.  The examiner indicated the 
veteran had a GAF score of 41, which the summary explicitly 
interprets as serious symptoms consistently impairing job 
performance or seriously disrupting personal life 
relationships.

A December 2002 Social Security Administration (SSA) 
psychological evaluation report shows that the veteran 
reported no history of problems of getting along with members 
of the community and indicated that he retired after 34 years 
of employments due to stress and health.  He referred to 
being able to feed, bathe and dress himself and arrived 
casually dressed but unshaven.  Upon examination, the report 
indicates that his rate and flow of conversation was normal 
and well organized in quality.  He did not exhibit any flight 
of ideas or loose associations.  He denied hallucinations, 
delusions, or paranoid ideations and no significant 
compulsions or obsessions were reported.  The report shows 
that he was oriented.  The examining psychologist indicated 
the veteran's ability to remember, concentrate and attend was 
mildly impaired while his ability to follow direction was not 
impaired.  He is ability to get along with others was mildly 
impaired while his ability to withstand stress from a 
stressful environment was mildly to moderately impaired.  The 
report contains a GAF score of 60 (reflecting moderate 
symptoms on the hypothetical continuum).

The January 2003 SSA mental residual functional capacity 
assessment shows that the veteran was not significantly 
limited in understanding and memory, his ability to carry out 
very simple or detailed instructions, this ability to sustain 
an ordinary routine without supervision, and his ability to 
make simple work-related decisions.  The assessment indicates 
the veteran was moderately limited in his ability to 
concentrate for extended periods of time, his ability to 
perform actives within a schedule, maintain regular 
attendance and be punctual was not, and he was markedly 
limited in his ability to work in coordination with or 
proximity to others without being distracted by them.  SSA 
notes refer to the veteran retiring because he had a hard 
time dealing with people.  A SSA psychologist indicated that 
the veteran's PTSD symptoms kept him in an isolated job for 
many years until he eventually was unable to tolerate even 
the limited interaction required to operate machinery.  The 
veteran was found to be disabled for SSA purposes as of June 
2002 due to a primary diagnosis of anxiety related disorders.

An April 2004 letter from the VA registered nurse who 
facilitated the veteran's small group therapy reflects that 
the veteran still attended group weekly and continued to be 
an attentive listener while reluctant to talk about his own 
experiences.  The letter indicates that the veteran was 
emotionally constricted and he indicated he felt shut down 
and cut off from other people while his wife reported he did 
not want to depend on anyone.  His wife referred to his 
appearance to that as a "street bum."  See also spousal lay 
statement in received in April 2004.

A February 2005 VA examination report reflects that the 
veteran referred to sometimes feeling like he has lost track 
of time and he felt he was deteriorating socially as he was 
not going out (causing difficulties with his wife).  The 
report indicates the veteran had no history of getting 
violent or of assaultive behavior although the report refers 
to the registered nurse who facilitated his small group 
therapy indicating that the veteran felt suicidal at times 
(the veteran indicated that he used to get suicidal ideas 
that he never acted on).  The report shows the veteran was 
casually dressed with acceptable personal hygiene, somewhat 
guarded with low self esteem and low confidence.  His affect 
was constricted but he spoke clearly with intact thought 
processes.  There was no evidence of circumstantiality, 
tangentiality or loosening of association.  He denied any 
homicidal ideas, was oriented, and had reduced concentration 
and attention.  The report shows that while he was irritable, 
he was not getting into fights.  The report contains a GAF 
score of 50 to 55 (reflecting serious to moderate symptoms on 
the hypothetical continuum).

While the evidence shows the veteran has mild impairment of 
memory and a long history of depression, the evidence does 
not reveal periods of violence, spatial disorientation, 
obsessional rituals, or illogical, obscure, or irrelevant 
speech.  Further, while his wife described the veteran as 
looking like a street bum, the objective medical evidence 
consistently fails to reveal a neglect of personal appearance 
and hygiene, at most indicating that the veteran was 
unshaven.  Indeed, records as recent as April 2004 describe 
the veteran's grooming as "good."  The Board recognizes 
that the February 2005 VA examination report refers to the 
veteran having had suicidal ideations in the past.  However, 
the evidence during the pendency of this appeal fails to 
reveal such ideations.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Similarly, although the lower GAF scores of record are 
reflective of some impairment in reality testing or 
communication on the hypothetical continuum, and as such 
would be suggestive of a disability that warrants a higher 70 
percent disability rating, the evidence consistently reflects 
that the veteran was oriented, in contact with reality and 
had no loose associations.  Therefore, while his varying GAF 
scores have been considered, the specific objective evidence 
of record counter the lower GAF scores such that a higher 
rating is not warranted based solely evidence showing on GAF 
scores of 35.   Indeed the scoring of 35 in June 2002 appears 
to be an anomaly in light of the other GAF scores reported 
during the appeal period, which have been consistently 50 or 
greater.  The Board recognizes that GAF score of 41 was 
reported in December 2002.  However, the interpretation of 
that score was "serious symptoms consistently impairing job 
performance or seriously disrupting personal life 
relationships." 

Moreover, the Board notes that there are significant 
differences in the definition of disability under the SSA and 
VA systems.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  As such, while the fact the veteran has been found 
disabled for SSA purposes is pertinent to this claim, VA is 
not bound by that determination.  Id.; see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).  The SSA evidence refers to disability 
benefits being awarded based on the veteran's inability to 
work independently.  An inability to function independently 
is a symptom contemplated by the VA criteria for a 70 percent 
disability rating.  However, the veteran's overall disability 
picture, as revealed above, is not reflective of the degree 
of symptoms that as a whole reflects the criteria for a 70 
percent disability rating.  

In short, while some evidence is indicative of symptoms 
contemplated by the criteria for a higher disability rating, 
his overall disability picture does not so approximate.  As 
the weight of the evidence is against the veteran's increased 
rating claim, his appeal must be denied.  The Board notes 
that when the preponderance of the evidence is against a 
claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  Finally, the Board has no reason to doubt 
that the veteran's service-connected psychiatric disability 
limits his efficiency in certain tasks.  The record clearly 
shows the veteran attends group therapy on a regular basis 
and he indicated he retired from his job due to stress.  
However, the evidence of record is not indicative of an 
exceptional or unusual PTSD disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

In closing, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2001 prior to initial adjudication of his claim.  The letter 
notified the veteran of elements (1), (2) and (3), see above, 
with respect to his increased rating claim, and requested the 
veteran to send information describing additional evidence or 
the evidence itself and thus may be considered to have been 
requested to submit any evidence in his possession that 
pertains to his claim in compliance with element (4).  See 
Mayfield v. Nicholson, 19 Vet. App. 109 (2005).

In addition to notice found in the June 2001 letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his claim by virtue of the rating 
decision, SOC, and supplemental SOCs.  He was again notified 
of VA's duty to assist with his claim via latter in April 
2004.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  Instead, in January 2003 
correspondence he indicated that he had stated his case 
completely.  Accordingly, the Board considers the notice 
requirements of the VCAA met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).   VA medical examinations were conducted in 
conjunction with this increased rating claim and the 
resulting reports have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  VA medical records and SSA records 
have been associated with the claims file.  While the veteran 
has referred to difficulties with his previous employer, he 
has not authorized the request of employment records.  As the 
veteran has not identified, or properly authorized the 
request of, any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

Entitlement to an increased rating for PTSD is denied.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


